The plaintiff in error was convicted in the county court of Osage county on a charge of pointing a pistol, and his punishment fixed by the court at a fine of $50 and imprisonment in the county jail for a period of 90 days. The judgment was entered on the 5th day of April, 1929, and the record for appeal was lodged in this court on the 20th day of September, 1929.
An appeal from conviction for a misdemeanor must be filed in this court within 60 days from the date of the rendition of the judgment, unless the court for good cause shown makes a proper order extending the time of the appeal, which extension cannot exceed 60 days. In any event, the appeal must be filed in this court within 120 days from the time of the rendition of the judgment. In the case at bar the appeal was not filed in this court until 168 days after judgment was rendered.
For the reason stated, the appeal is dismissed.
EDWARDS, P.J., concurs. DAVENPORT, J., absent, not participating. *Page 233